[Cite as Tripoulas v. Frenchko, 2017-Ohio-6950.]


                                   IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                   TRUMBULL COUNTY, OHIO


ANDREW TRIPOULAS,                                  :      MEMORANDUM OPINION

                  Petitioner-Appellee,             :
                                                          CASE NO. 2017-T-0056
         - vs -                                    :

MICHELE NICOLE FRENCHKO,                           :

                  Respondent-Appellant.            :


Civil Appeal from the Trumbull County Court of Common Pleas, Case No. 2014 CV
01190.

Judgment: Appeal dismissed.


Robert Safos, 585 East Market Street, Warren, OH 44481 (For Petitioner-Appellee).

Rhys Brendan Cartwright-Jones, 42 North Phelps Street, Youngstown, OH 44503-1130
(For Respondent-Appellant).



CYNTHIA WESTCOTT RICE, P.J.

         {¶1}     Appellant, Michele Nicole Frenchko, by and through counsel, filed a notice

of appeal from an April 21, 2017 entry from the Trumbull County Court of Common

Pleas.

         {¶2}     The record reveals that on June 13, 2014, appellee, Andrew Tripoulas,

petitioned for a civil stalking protection order against appellant. An order of protection

was issued, and appellant filed objections to it and a motion to vacate the civil protection

order. In an entry dated April 21, 2017, the trial court overruled appellant’s objections
except as to the inclusion of appellee’s mother and two daughters as protected persons

under the stalking order. Appellant filed the instant appeal on June 15, 2017.

       {¶3}   App.R. 3(A) expressly states that the only jurisdictional requirement for the

filing of a valid appeal is to file a notice of appeal within the time allowed by App.R. 4.

The Supreme Court of Ohio has held that the failure to comply with the time

requirements of App.R. 4(A) is a jurisdictional defect, which is fatal to an appeal. In re

H.F., 120 Ohio St. 3d 499, 2008-Ohio-6810, ¶ 17, citing State ex rel. Pendell v. Adams

Cty. Bd. of Elections, 40 Ohio St. 3d 58, 60 (1988).

       {¶4}   App.R. 4(A)(1) states that, “[s]ubject to the provisions of App.R. 4(A)(3), a

party who wishes to appeal from an order that is final upon its entry shall file the notice

of appeal required by App.R. 3 within 30 days of that entry.” Further, “[i]n a civil case, if

the clerk has not completed service of the order within the three-day period prescribed

in Civ.R. 58(B), the 30-day periods referenced in App.R. 4(A)(1) and 4(A)(2) begin to

run on the date when the clerk actually completes service.” App.R. 4(A)(3).

       {¶5}   Civ.R. 58(B) directs the clerk of courts to serve the parties with notice of

the judgment within three days of entering the judgment upon the journal. If the Civ.R.

58(B) service does not occur within three days, the time to appeal does not begin to run

until service is made and noted in the appearance docket. Coles v. Lawyers Title Ins.

Corp., 163 Ohio App. 3d 659, 664, 2005-Ohio-5360.

       {¶6}   The docket in this case clearly shows that the trial court issued its

judgment entry and a revised civil stalking order on April 21, 2017. On that same date,

the clerk of courts noted on the appearance docket that copies of that order were mailed

by regular mail to the parties. Since service was made on appellant within the three day




                                             2
period required in Civ.R. 58(B), the thirty day time period began to run on the date of

entry of judgment, i.e. April 21, 2017. Thus, the deadline for appellant to file her notice

of appeal was May 22, 2017, which was not a holiday or a weekend. Accordingly,

appellant’s June 15, 2017 notice of appeal from the April 21, 2017 entry was untimely.

       {¶7}   This court is not empowered to extend the time deadline in civil cases.

Pendell, supra, at 60; see also App.R. 14(B).

       {¶8}   Based upon the foregoing, this appeal is hereby dismissed, sua sponte,

pursuant to App.R. 4(A)(1).

       {¶9}   Appeal dismissed.



THOMAS R. WRIGHT, J., concurs,

COLLEEN MARY O’TOOLE, J., concurs in judgment only.




                                            3